Citation Nr: 0106646	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-05 846	)	DATE
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for sinusitis with 
secondary loss of smell.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The record in this case shows that the veteran filed a claim 
for service connection for sinusitis with secondary loss of 
smell in June 1999.  The RO denied the veteran's claim in 
December 1999.  The present appeal arises from that rating 
action.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1942 to January 1946.

2.	In February 2001 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, FL, that the veteran died on January [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2000, the veteran perfected his appeal to the Board 
of Veterans' Appeals (Board).  In February 2001, while this 
appeal was still pending at the Board, a letter was received 
from the St. Petersburg Regional Office, advising that the 
veteran had died on January [redacted], 2001.  A copy of the 
veteran's death certificate was annexed to the letter.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals



